Citation Nr: 0100447	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  00-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970 and from August 1972 to November 1972.  

This appeal arises from an October 1999 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
denied an increased rating for the veteran's service-
connected PTSD, evaluated as 50 percent disabling.  The 
veteran's notice of disagreement was received in January 
2000.  The statement of the case was issued in January 2000.  
The veteran's substantive appeal was received in February 
2000.  The veteran was afforded a personal hearing before a 
hearing officer at the RO in May 2000.

In a statement received in December 2000, the veteran, 
through his representative, raised the issues of a total 
disability evaluation based upon individual unemployability 
(TDIU), and a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.29, based upon a period of hospitalization 
between September 14, 2000, and November 8, 2000.  The RO has 
yet to consider either of those issues.  Nevertheless, the 
issues of the veteran's entitlement to TDIU, and a temporary 
total disability rating under 38 C.F.R. § 4.29, based upon 
the hospitalization from September to November 2000, are not 
inextricably intertwined with the current appeal.  The issues 
are therefore referred to the RO for appropriate action.


REMAND

A review of the record discloses that, subsequent to the 
issuing of a June 2000 supplemental statement of the case 
(SSOC), the veteran submitted medical records from the Dorn 
VA Medical Center (VAMC) in support of his claim for an 
increased evaluation of his service-connected PTSD.  That 
evidence is pertinent to the disability at issue.  There is 
no indication that this evidence was considered by the RO or 
addressed in a supplemental statement of the case prior to 
the case being sent to the Board of Veterans' Appeals 
(Board).

Further, in a statement received in December 2000, the 
veteran, through his representative, specifically stated that 
he did not wish to waive RO consideration of the newly 
proffered evidence.  In the interest of expediting the 
adjudication of the matter, he asked that the claims folder 
be returned to the RO so that the RO could review this 
evidence in the first instance.  Accordingly, the case must 
be returned to the RO for its review of the aforementioned 
evidence, for readjudicaton, and, if appropriate, inclusion 
of the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (2000).

VA has a duty to assist a claimant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet.App. 90 (1990).  As this matter is 
being returned to afford due process to the veteran, the RO 
should obtain the veteran's current medical records 
pertaining to the treatment of his service-connected PTSD.  
Further, as his most recent VA psychiatric examination is 
nearly two years old, the veteran should also be afforded 
another VA psychiatric examination to determine the severity 
of his service-connected PTSD.

We note that, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 was enacted.  This 
new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Since this case is being returned to the RO for 
further evidentiary development, the RO should ensure that 
any additional evidentiary development or other procedures 
that may be required by this new law are accomplished. 

Moreover, although he has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran is hereby advised, in that regard, that 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating, 
could result in denial of that claim.  38 C.F.R. § 3.655 
(2000).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following action:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical care 
providers who have treated the veteran for his 
service-connected PTSD with headaches since 
November 2000.  All records not already 
included in the claims folder should be 
obtained, to include those from the Dorn VAMC 
and any other identified VA facility.  Once 
obtained, all records must be associated with 
the claims folder.

2.  After the above has been accomplished, the 
RO should schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  The 
veteran and his representative should be 
notified of the date, time, and place of the 
examination in writing.  In conjunction with 
the examination, the examiner must review the 
claims folder.  Such tests as the examiners 
deem necessary should be performed.  

The examiner should be asked to enter a 
complete multiaxial evaluation, including a 
score on the Global Assessment of Functioning 
(GAF) Scale on Axis V, along with an 
explanation of the significance of the 
assigned score.  The examiner should state an 
opinion as to the degree of industrial 
inadaptability due to the veteran's service-
connected PTSD.  If employment is not feasible 
due solely to the service-connected 
disability, the examiner should so state.  The 
examiner should discuss social impairment due 
to the service-connected PTSD, as it affects 
industrial adaptability.

3.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examinations do not include all 
test reports, special studies or opinions 
requested, appropriate corrective action is to 
be implemented.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

5.  When the requested development is 
complete, the RO should review this claim, to 
include consideration of all evidence added to 
the claims folder since the statement of the 
case was issued.  If the benefit sought on 
appeal remains denied, the appellant and the 
appellant's representative, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


